DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13: - - wherein the mop base includes a recess in [[the]]a top surface that receives the swivel member- - 
Please see the amended claim language to establish antecedence for examination purposes and clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 8793834) in view of Lin (US Patent No. 8365341).
In regards to claim 1, Lee discloses
A spin mop structure comprising: 
a handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) having a handle grip (grip sleeve 61, fig. 15) and a handle tube (first sleeve tube 60, fig. 15) slidably engaged with a spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) ; the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) defining a handle longitudinal axis (see annotated fig. 15); 

    PNG
    media_image1.png
    727
    591
    media_image1.png
    Greyscale

the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) having a first end with an engaging member (first movement element 542, fig. 11), a second end opposite the first end, and a central spiraled portion (lead screw, fig. 15) between the first end and the second end having a spiraled surface (at least one thread 661, fig. 15); 
a swivel member (at least elements 543 and 544, fig. 11) pivotally (column 7 lines 41-51: The second movement element 543 has … a pivotal groove 5433 is disposed on two sides of the coupling pole 5432 respectively... and the protruded block 5424 of the first movement element 542 is fixed pivotally in the pivotal groove 5433…) attached to the engaging member (first movement element 542, fig. 11) of the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) along a first swivel axis (see annotated fig. 11); and 
a mop base (coupling base 545, fig. 11) configured to secure a mop head (cleaning body 55, fig. 11), wherein the mop base (coupling base 545, fig. 11) is attached to the swivel member (at least elements 543 and 544, fig. 11) along a second swivel axis (see annotated fig. 11), wherein the first swivel axis (see annotated fig. 11) and the second swivel axis (see annotated fig. 11) are unaligned (see fig. 10, two axes are vertically displaced from another as second is inset within the mop head 545) and
 
    PNG
    media_image2.png
    489
    762
    media_image2.png
    Greyscale

wherein a movement of the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) sliding along the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) causes the mop head (cleaning body 55, fig. 11) to rotate (column 9 lines 42-55: If excess water in the mopping cloth 632 needs to be dehydrated, there are few steps need to be taken, firstly, the invention is placed in the mop supporting unit 21 as shown in FIG. 19, a force is exerted on the grip sleeve 61 downwardly by one hand, so that the second sleeve tube 62 is drawn back inwardly towards the first sleeve tube 60 to have the lead screw 66 being pushed, so that the thread 661 is moved spirally between the protruded limiting dots 6001, and the lead screw 66 is rotated upwardly and downwardly in the first sleeve tube 60, and the second sleeve tube 62 is retracted inwardly and spirally towards the first sleeve tube 60, the third sleeve tube 63 and the rotational disc set 631 are then rotated correspondingly, therefore excess water in the mopping cloth 632 is dehydrated by spinning in the mop supporting unit 21.)
	Lee fails to disclose the mop head is “releasably” secured. However, Lin teaches “When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340 (column 8 lines 38-40).” Lee and Lin are considered to be analogous to the claimed invention because they are in the same field of spinning mop assemblies with mop and buckets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lin and provide a releasably secured mop, as “the pieces of wiping cloth get dirty after a period of use, they can be cleaned by soaking water and placing the cleaning mop 300 within the draining bucket 600 as described above. When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340, thereby economizing a relatively expense for maintenance of the mop assembly of the present invention (Lin column 8 lines 37-42).”
Lee discloses that the positioning element 544 is fitted in the coupling groove 5451 removably, but fails to disclose “pivotally” attached along a second swivel axis. However, Lee discloses a different embodiment, shown in fig. 5-8, wherein “FIG. 5 illustrates a first embodiment of the mop structure of the invention. As shown, a mop structure 4 comprises a grip bar 40, a fixing base 41 and a connecting portion 42. The fixing base 41 has a first fixing base portion 411 and a second fixing base portion 412. The fixing base 41 is used for supporting and fixing a cleaning body (not illustrated in the drawing), and the first fixing base portion 411 is pivotally connected to the grip bar 40 via a pivotal unit 43; by the disposition of the pivotal unit 43, the fixing base 41 can rotate in different angles using the grip bar 41 as the axis (column 4 lines 42- 51; see annotated fig. 5 of Lee).” 

    PNG
    media_image3.png
    469
    821
    media_image3.png
    Greyscale

As Lee discloses both embodiments, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of another embodiment and provide an axis of rotation along the mop base so that the mop “can thus be rotated in suitable angles to fit different cleaning angles when the mop structure 4 is used by the user for cleaning (Lee column 4 lines 52-54)” in order to better reach difficult to clean areas. 

In regards to claim 2, Lee as modified discloses
The spin mop structure of claim 1, wherein the engaging member (first movement element 542, fig. 11) has a first boss (protruded flange 5423, fig. 11 and 12) and a second boss (protruded flange 5423, fig. 11 and 12) opposite the first boss (protruded flange 5423, fig. 11 and 12), wherein the first boss (protruded flange 5423, fig. 11 and 12) is received in a first opening (pivotal groove 5433, fig. 11) of the swivel member (at least elements 543 and 544, fig. 11) and the second boss (protruded flange 5423, fig. 11 and 12) is received in a second opening (pivotal groove 5433, fig. 11; column 7 lines 45-46: and a pivotal groove 5433 is disposed on two sides of the coupling pole 5432 respectively) of the swivel member (at least elements 543 and 544, fig. 11), and wherein the first boss (protruded flange 5423, fig. 11 and 12) and the second boss (protruded flange 5423, fig. 11 and 12) are arranged along the first swivel axis (see annotated fig. 11).

In regards to claim 4, Lee as modified discloses
The spin mop structure of claim 1, wherein the swivel member (at least elements 543 and 544, fig. 11) has a first swivel boss (protrusion on 544, see annotated fig. 11) and a second swivel boss (protrusion on 544, see annotated fig. 11), wherein the first swivel boss (protrusion on 544, see annotated fig. 11) is received in a first opening of the mop base (coupling base 545, fig. 11) and the second swivel boss (protrusion on 544, see annotated fig. 11) is received in second opening of the mop base (coupling base 545, fig. 11), wherein the first swivel boss (protrusion on 544, see annotated fig. 11) and the second swivel boss (protrusion on 544, see annotated fig. 11) are arranged along the second swivel axis (see annotated fig. 11).

    PNG
    media_image4.png
    514
    869
    media_image4.png
    Greyscale

In regards to claim 5, Lee as modified discloses
The spin mop structure of claim 1, wherein the swivel member (at least elements 543 and 544, fig. 11) includes a top surface (top of coupling pole 5432, see annotated fig. 11), a bottom surface (top of bottom base 5431, see annotated fig. 11), and a perimeter surface (cylinder body area of coupling pole 5432, see annotated fig. 11) extending between the top surface and the bottom surface. 

    PNG
    media_image5.png
    308
    652
    media_image5.png
    Greyscale


In regards to claim 6, Lee as modified discloses
The spin mop structure of claim 5, wherein the perimeter surface (cylinder body area of coupling pole 5432, see annotated fig. 11 in rejection of claim 5) of the swivel member (at least elements 543 and 544, fig. 11) has a convex shape (cylindrical with curvature towards top surface, see fig. 11) 

    PNG
    media_image6.png
    308
    667
    media_image6.png
    Greyscale

between the top surface (top of coupling pole 5432, see annotated fig. 11 in rejection of claim 5) and the bottom surface (top of bottom base 5431, see annotated fig. 11 in rejection of claim 5).

In regards to claim 7, Lee as modified discloses
The spin mop structure of claim 6, wherein the swivel member (at least elements 543 and 544, fig. 11) comprises a generally oval shape (comprises a circular bottom base 5431, fig. 11)

In regards to claim 8, Lee as modified discloses
The spin mop structure of claim 1, wherein the first swivel axis (see annotated fig. 11 in rejection of claim 1) is generally perpendicular (see annotated fig. 16) 

    PNG
    media_image7.png
    567
    644
    media_image7.png
    Greyscale

to the handle longitudinal axis (see annotated fig. 15 in rejection of claim 1).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 8793834) in view of Lin (US Patent No. 8365341).
In regards to claim 1, Lee discloses
A spin mop structure comprising: 
a handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) having a handle grip (grip sleeve 61, fig. 15) and a handle tube (first sleeve tube 60, fig. 15) slidably engaged with a spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) ; the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) defining a handle longitudinal axis (see annotated fig. 15); 
the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) having a first end with an engaging member (protruded flange 5423, fig. 11), a second end opposite the first end, and a central spiraled portion (lead screw, fig. 15) between the first end and the second end having a spiraled surface (at least one thread 661, fig. 15); 
a swivel member (at least elements 543 and 544, fig. 11) pivotally (column 7 lines 41-51: The second movement element 543 has … a pivotal groove 5433 is disposed on two sides of the coupling pole 5432 respectively... and the protruded block 5424 of the first movement element 542 is fixed pivotally in the pivotal groove 5433…) attached to the engaging member (protruded flange 5423, fig. 11) of the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) along a first swivel axis (see annotated fig. 11); and 
a mop base (coupling base 545, fig. 11) configured to secure a mop head (cleaning body 55, fig. 11), wherein the mop base (coupling base 545, fig. 11) is attached to the swivel member (at least elements 543 and 544, fig. 11) along a second swivel axis (see annotated fig. 11), wherein the first swivel axis (see annotated fig. 11) and the second swivel axis (see annotated fig. 11) are unaligned; and 
wherein a movement of the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) sliding along the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) causes the mop head (cleaning body 55, fig. 11) to rotate (column 9 lines 42-55: If excess water in the mopping cloth 632 needs to be dehydrated, there are few steps need to be taken, firstly, the invention is placed in the mop supporting unit 21 as shown in FIG. 19, a force is exerted on the grip sleeve 61 downwardly by one hand, so that the second sleeve tube 62 is drawn back inwardly towards the first sleeve tube 60 to have the lead screw 66 being pushed, so that the thread 661 is moved spirally between the protruded limiting dots 6001, and the lead screw 66 is rotated upwardly and downwardly in the first sleeve tube 60, and the second sleeve tube 62 is retracted inwardly and spirally towards the first sleeve tube 60, the third sleeve tube 63 and the rotational disc set 631 are then rotated correspondingly, therefore excess water in the mopping cloth 632 is dehydrated by spinning in the mop supporting unit 21.)
	Lee fails to disclose the mop head is “releasably” secured. However, Lin teaches “When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340 (column 8 lines 38-40).” Lee and Lin are considered to be analogous to the claimed invention because they are in the same field of spinning mop assemblies with mop and buckets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lin and provide a releasably secured mop, as “the pieces of wiping cloth get dirty after a period of use, they can be cleaned by soaking water and placing the cleaning mop 300 within the draining bucket 600 as described above. When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340, thereby economizing a relatively expense for maintenance of the mop assembly of the present invention (Lin column 8 lines 37-42).”
Lee discloses that the positioning element 544 is fitted in the coupling groove 5451 removably, but fails to disclose “pivotally” attached along a second swivel axis. However, Lee discloses a different embodiment, shown in fig. 5-8, wherein “FIG. 5 illustrates a first embodiment of the mop structure of the invention. As shown, a mop structure 4 comprises a grip bar 40, a fixing base 41 and a connecting portion 42. The fixing base 41 has a first fixing base portion 411 and a second fixing base portion 412. The fixing base 41 is used for supporting and fixing a cleaning body (not illustrated in the drawing), and the first fixing base portion 411 is pivotally connected to the grip bar 40 via a pivotal unit 43; by the disposition of the pivotal unit 43, the fixing base 41 can rotate in different angles using the grip bar 41 as the axis (column 4 lines 42- 51; see annotated fig. 5 of Lee).” 

In regards to claim 3, Lee as modified discloses
The spin mop structure of claim 1, wherein the swivel member (at least elements 543 and 544, fig. 11) has a central aperture (pivotal groove 5433, fig. 11) that receives the engaging member (protruded flange 5423, fig. 11).

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 8793834) in view of Lin (US PG Pub No. 20150128373). 
In regards to claim 9, Lee discloses 
A spin mop system comprising: 
a bucket assembly comprising: 
a bucket (dehydration device 2, fig. 14) including a top wall (see annotated fig. 14), a bottom wall (see annotated fig. 14), and a sidewall (see annotated fig. 14) extending between the top wall and the bottom wall, an axle member (bar 22, fig. 2(a), 2(b)) connected to the bottom wall; the axle member (bar 22, fig. 2(a), 2(b)) defining an axle axis (see annotated fig. 14); 

    PNG
    media_image8.png
    708
    707
    media_image8.png
    Greyscale

a wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14) rotatably engaged (column 3 lines 60-63: after the base 20 is fixed, the mop supporting unit 21 can be driven or exerted by an external force to process dehydration by spinning (not illustrated in the drawings as it is conventional); column 8 lines 8-38: the rotational unit 53 and the coupling unit 54 are rotated synchronously in a single direction A, and the mop supporting unit 21 is also rotated, and the water in the cleaning body 55 can then be dehydrated by the centrifugal force by spinning, and the dehydration can be processed conveniently, safely and is also effort-saving; the bar 22 is penetrated and fixed in the bar fixing portion 211 of the bottom of the mop supporting unit 21) with the bucket (dehydration device 2, fig. 14) along the axle axis (see annotated fig. 14), the wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14) including a bottom wall, a perimeter wall extending upward from the bottom wall, a recess in the bottom wall that receives the axle member (bar 22, fig. 2(a), 2(b)), and wherein the perimeter wall has a plurality of openings that allow a liquid to pass through the plurality of openings (see annotated fig. 14);
 
    PNG
    media_image9.png
    382
    758
    media_image9.png
    Greyscale

 		a spin mop structure comprising: 
a handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) having a handle grip (grip sleeve 61, fig. 15) and a handle tube (first sleeve tube 60, fig. 15)  slidably engaged with a spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) ; the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) defining a handle longitudinal axis (see annotated fig. 15 in rejection of claim 1); 
the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) having a first end with an engaging member (first movement element 542, fig. 11), a second end opposite the first end, and a central spiraled portion (lead screw, fig. 15) between the first end and the second end having a spiraled surface (at least one thread 661, fig. 15); and 
a mop base (coupling base 545, fig. 11) configured to releasably secure a mop head (cleaning body 55, fig. 11), wherein the mop base (coupling base 545, fig. 11) connected to the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) , the mop base (coupling base 545, fig. 11) including a lower outward facing surface (peripheral surface of the coupling base 545, fig. 11), and 
wherein when the mop base (coupling base 545, fig. 11) is received in the wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14) of the bucket assembly, a movement of the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) sliding along the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11)  causes the mop head (cleaning body 55, fig. 11) to spin, which causes the wringer basket(mop supporting unit 21, fig. 2(a), 2(b), 14; column 3 lines 60-63; column 8 lines 8-38) to rotate about the axle axis (see annotated fig. 14).
Lee fails to disclose “and a shelf positioned below the top wall”, “a plurality of wringer basket tabs extending inward from the perimeter wall,” a plurality of holes in “the bottom wall” and “a cover secured to the shelf, wherein the cover includes a top surface, a central opening that is located over the wringer basket, and a splashguard that extends downward from the top surface.”
However, Lin teaches a dewatering bucket set, wherein “A dewatering bucket set includes a main bucket including a main bucket body having a rim and defining therein a first accommodation chamber, and a dewatering basket unit including a dewatering bucket and a dewatering bucket rotatably mounted in the dewatering basket,” is similar to the dehydration device disclosed by Lee. However Lin further discloses a plurality of wringer basket tabs (see annotated Lee figure 5), 

    PNG
    media_image10.png
    484
    936
    media_image10.png
    Greyscale

plurality of holes in the side wall and bottom wall, a cover (at least damper cover 24, dewatering bucket 21), a shelf (locating notches 114) positioned below the top wall, the cover secured to the shelf (Lin [0017] When connecting the dewatering basket unit 2 and the main bucket 1, fasten the mounting flange 212 of the dewatering bucket 21 to the rim 111 of the main bucket body 11 to keep the locating hole 213 and locating lug 242 (note the locating lug 242 is of the cover 24) of the dewatering basket unit 2 in the locating notches 114 of the main bucket body 11, and thus, the dewatering bucket 21 is positioned in the first accommodation chamber 112 of the main bucket body 11.), the cover including a top surface (cover body 241), a central opening (see annotated Lin fig. 3), 

    PNG
    media_image11.png
    334
    613
    media_image11.png
    Greyscale

and a splash guard (outer wall of dewatering bucket 21, fig. 3) that extends downwards form the top surface. 
Lee and Lin are considered to be analogous to the claimed invention because they are in the same field of dewatering bucket assemblies.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and perform a simple substitution of one element for another to obtain predictable results. As such, the bucket assembly of Lee can be replaced with the bucket assembly as disclosed by Lin.

In regards to claim 10, Lee as modified discloses
The spin mop system of claim 9, wherein the splashguard (Lin dewatering bucket 21, fig. 3) of the cover (Lin damper cover 24, fig. 3) extends downward more than 50 percent of a height of the bucket assembly (see annotated fig. 5), wherein the height of the bucket assembly is defined as a distance from a bottom surface of the bottom wall to a top surface of the top wall (see annotated fig. 5).

    PNG
    media_image12.png
    547
    803
    media_image12.png
    Greyscale


In regards to claim 11, Lee as modified discloses
The spin mop system of claim 9, wherein the spin mop structure further comprises: a swivel member (at least elements 543 and 544, fig. 11) pivotally attached to the engaging member (first movement element 542, fig. 11) of the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11)  along a first swivel axis (see annotated fig. 11 in rejection of claim 1); and the mop base (coupling base 545, fig. 11) attached to the swivel member (at least elements 543 and 544, fig. 11) along a second swivel axis (see annotated fig. 11), wherein the first swivel axis (see annotated fig. 11 in rejection of claim 1) and the second swivel axis (see annotated fig. 11) are generally perpendicular (column 7 lines 52-59: When the coupling base 545 is being rotated…so that the coupling base 545 can be rotated pivotally, and dehydration can be processed with the dehydration device; as the second swivel axis is within the coupling base 545, its orientation would rotate with the base’s, resulting instances of being generally perpendicular to the first swivel axis’ orientation) to each other.
Lee discloses that the positioning element 544 is fitted in the coupling groove 5451 removably, but fails to disclose “pivotally” attached along a second swivel axis. However, Lee discloses a different embodiment, shown in fig. 5-8, wherein “FIG. 5 illustrates a first embodiment of the mop structure of the invention. As shown, a mop structure 4 comprises a grip bar 40, a fixing base 41 and a connecting portion 42. The fixing base 41 has a first fixing base portion 411 and a second fixing base portion 412. The fixing base 41 is used for supporting and fixing a cleaning body (not illustrated in the drawing), and the first fixing base portion 411 is pivotally connected to the grip bar 40 via a pivotal unit 43; by the disposition of the pivotal unit 43, the fixing base 41 can rotate in different angles using the grip bar 41 as the axis (column 4 lines 42- 51; see annotated fig. 5 of Lee in rejection of claim 1).” 
As Lee discloses both embodiments, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of another embodiment and provide an axis of rotation along the mop base so that the mop “can thus be rotated in suitable angles to fit different cleaning angles when the mop structure 4 is used by the user for cleaning (Lee column 4 lines 52-54)” in order to better reach difficult to clean areas. 

In regards to claim 12, Lee as modified discloses
The spin mop system of claim 11, wherein when the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) is pivotally rotated about the first swivel axis (see annotated fig. 11 in rejection of claim 1) to a first angle within a first angle range of 0 degrees and 45 degrees (see Lee fig.14, vertical alignment meets limitation of first angle at 0 degrees)  from the axle axis (axis through Lin shaft 221, fig. 4) and the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) is also pivotally rotated about the second swivel axis (see annotated fig. 11) to a second angle within a second angle range of 0 degrees and 45 degrees (see Lee fig.14, vertical alignment meets limitation of first angle at 0 degrees) , the movement of the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) sliding along the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11)  causes the wringer basket to rotate (Lee column 3 lines 60-63; column 8 lines 8-38).

In regards to claim 13, Lee as modified discloses
The spin mop system of claim 11, wherein the mop base (coupling base 545, fig. 11) includes a recess (coupling groove 5451, fig. 11) in [[the]]a top surface (top of coupling base 545, fig. 11) that receives the swivel member (at least elements 543 and 544, fig. 11), wherein the recess (coupling groove 5451, fig. 11) has a curved concave shaped surface (see fig. 12b).

    PNG
    media_image13.png
    482
    916
    media_image13.png
    Greyscale



In regards to claim 14, Lee as modified discloses
The spin mop system of claim 9, wherein the bucket (Lin main bucket 1, fig. 2) has an elongated shape (Lin fig. 2) that includes a length that is greater than a width (Lin see annotated fig. 2), wherein the length extends from a first side (Lin see annotated fig. 2) to a second side (Lin see annotated fig. 2) opposite the first side, and the width extends from a third side (Lin see annotated Lin fig. 2) to a fourth side (Lin see annotated Lin fig. 2) opposite the third side, wherein the wringer basket (Lin dewatering basket 22, fig. 3) is nearer the first side than the second side.

    PNG
    media_image14.png
    716
    857
    media_image14.png
    Greyscale

In regards to claim 15, Lee as modified discloses
The spin mop system of claim 14, wherein the bucket (Lin main bucket 1, fig. 2) includes a pour spout (see annotated Lin Fig. 1) positioned within the sidewall nearer the second side than the first side.

    PNG
    media_image15.png
    568
    543
    media_image15.png
    Greyscale


In regards to claim 17, Lee as modified discloses
The spin mop system of claim 14, wherein the splashguard (Lin dewatering bucket 21, fig. 3) includes a central region (see annotated Lin fig. 3) that has a curved shape (see annotated Lin fig. 3) that is coaxial (see annotated Lin fig. 3) with the axle axis (axis through Lin shaft 221, fig. 4), a first end region extending from the central region towards the second side of the bucket (see annotated Lin fig. 3), and a second end region extending from the central region towards the second side opposite the first end region (see annotated Lin fig. 3), wherein the first end region extends closer to the second side than the second end region.

    PNG
    media_image16.png
    716
    857
    media_image16.png
    Greyscale


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 8793834), in view of Lin (US Patent No. 8365341) and Lin (US PG Pub No. 20150128373).

In regards to claim 18, Lee discloses
A spin mop system comprising: 
a bucket assembly comprising: 
a bucket including a top wall, a bottom wall, and a side wall extending between the top wall and the bottom wall (see annotated fig. 14 in rejection of claim 9), an axle member (bar 22, fig. 2(a), 2(b)) connected to the bottom wall; the axle member (bar 22, fig. 2(a), 2(b)) defining an axle axis (see annotated fig. 14 in rejection of claim 9), 
a wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14) rotatably engaged (column 3 lines 60-63; column 8 lines 8 – 38) with the bucket (dehydration device 2, fig. 14)  along the axle axis (see annotated fig. 14 in rejection of claim 9), the wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14) including a bottom wall, a perimeter wall extending upward from the bottom wall, a recess in the bottom wall that receives the axle member (bar 22, fig. 2(a), 2(b)), wherein the perimeter wall has a plurality of openings that allow a liquid to pass through the plurality of openings; 
a spin mop structure comprising: 
a handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) having a handle grip (grip sleeve 61, fig. 15) and a handle tube (first sleeve tube 60, fig. 15)  slidably engaged with a spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11); the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) defining a handle longitudinal axis (see annotated fig. 15 in rejection of claim 1); the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11)  having a first end with an engaging member (first movement element 542, fig. 11), a second end opposite the first end, and a central spiraled portion (lead screw, fig. 15) between the first end and the second end having a spiraled surface (at least one thread 661, fig. 15); 
a swivel member (at least elements 543 and 544, fig. 11) pivotally (column 7 lines 41-51) attached to the engaging member (first movement element 542, fig. 11) of the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11) along a first swivel axis (see annotated fig. 11 in rejection of claim 1); and 
a mop base (coupling base 545, fig. 11) configured to secure a mop head (cleaning body 55, fig. 11), wherein the mop base (coupling base 545, fig. 11) is attached to the swivel member (at least elements 543 and 544, fig. 11) along a second swivel axis (see annotated fig. 11), 
wherein the first swivel axis (see annotated fig. 11 in rejection of claim 1) and the second swivel axis (see annotated fig. 11) are generally perpendicular to each other; and wherein when the mop base (coupling base 545, fig. 11) is received in the wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14 of the bucket assembly, a movement of the handle assembly (see at least first sleeve 60, grip sleeve 61 and hanging hole 6112, fig. 15) sliding along the spiral member (at least elements 66, 661, 662, 67, 64, 62, fig. 15; first movement element 542, fig. 11)  causes the mop head (cleaning body 55, fig. 11) to spin, which causes the wringer basket (mop supporting unit 21, fig. 2(a), 2(b), 14 to rotate (column 3 lines 60-63; column 8 lines 8-38) about the axle axis (see annotated fig. 14 in rejection of claim 9).
In regards to the bucket assembly, Lee fails to disclose “and a shelf positioned below the top wall… wherein the bucket has an elongated shape that includes a length that is greater than a width, wherein the length extends from a first side to a second side opposite the first side, and the width extends from a third side to a fourth side opposite the third side… and a plurality of wringer basket tabs extending inward from the perimeter wall… and the bottom wall has a plurality of openings… wherein the wringer basket is nearer the first side than the second side... a cover secured to the shelf, wherein the cover includes a top surface, a central opening that is located over the wringer basket, and a splashguard that extends downward from the top surface.” 
However, Lin (US PG Pub No. 20150128373) teaches a dewatering bucket set, wherein “A dewatering bucket set includes a main bucket including a main bucket body having a rim and defining therein a first accommodation chamber, and a dewatering basket unit including a dewatering bucket and a dewatering bucket rotatably mounted in the dewatering basket,” is similar to the dehydration device disclosed by Lee. 

    PNG
    media_image17.png
    716
    880
    media_image17.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and perform a simple substitution of one element for another to obtain predictable results. As such, the bucket assembly of Lee can be replaced with the bucket assembly as disclosed by Lin. 
Please see the rejections of claims 9-15 and 17 for further elaboration regarding the features Lin (US PG Pub No. 20150128373) discloses in anticipation of the claimed invention.
Lee fails to disclose the mop head is “releasably” secured. However, Lin (8365341) teaches “When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340 (column 8 lines 38-40).” Lee and Lin are considered to be analogous to the claimed invention because they are in the same field of spinning mop assemblies with mop and buckets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Lin and provide a releasably secured mop, as “the pieces of wiping cloth get dirty after a period of use, they can be cleaned by soaking water and placing the cleaning mop 300 within the draining bucket 600 as described above. When it is desired to replace the dirty pieces of wiping cloth 350 with new ones, the same can be detached manually with ease from the holding plate 340, thereby economizing a relatively expense for maintenance of the mop assembly of the present invention (Lin column 8 lines 37-42).”
Lee discloses that the positioning element 544 is fitted in the coupling groove 5451 removably, but fails to disclose “pivotally” attached along a second swivel axis. However, Lee discloses a different embodiment, shown in fig. 5-8, wherein “FIG. 5 illustrates a first embodiment of the mop structure of the invention. As shown, a mop structure 4 comprises a grip bar 40, a fixing base 41 and a connecting portion 42. The fixing base 41 has a first fixing base portion 411 and a second fixing base portion 412. The fixing base 41 is used for supporting and fixing a cleaning body (not illustrated in the drawing), and the first fixing base portion 411 is pivotally connected to the grip bar 40 via a pivotal unit 43; by the disposition of the pivotal unit 43, the fixing base 41 can rotate in different angles using the grip bar 41 as the axis (column 4 lines 42- 51; see annotated fig. 5 of Lee).” 
As Lee discloses both embodiments, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of another embodiment and provide an axis of rotation along the mop base so that the mop “can thus be rotated in suitable angles to fit different cleaning angles when the mop structure 4 is used by the user for cleaning (Lee column 4 lines 52-54)” in order to better reach difficult to clean areas. 

In regards to claim 19, Lee as modified discloses
The spin mop system of claim 18, wherein the splashguard (Lin dewatering bucket 21, fig. 3) includes a central region (see annotated Lin fig. 3) that has a curved shape (see annotated Lin fig. 3) that is coaxial (see annotated Lin fig. 3) with the axle axis (axis through Lin shaft 221, fig. 4), a first end region extending from the central region towards the second side of the bucket (see annotated Lin fig. 3), and a second end region extending from the central region towards the second side opposite the first end region (see annotated Lin fig. 3), wherein the first end region extends closer to the second side than the second end region.


    PNG
    media_image16.png
    716
    857
    media_image16.png
    Greyscale

In regards to claim 20, Lee as modified discloses
The spin mop system of claim 18, wherein the engaging member (first movement element 542, fig. 11) has a first (protruded flange 5423, fig. 11 and 12) and a second (protruded flange 5423, fig. 11 and 12) opposite the first (protruded flange 5423, fig. 11 and 12), wherein the first (protruded flange 5423, fig. 11 and 12) is received in a first opening (pivotal groove 5433, fig. 11) of the swivel member (at least elements 543 and 544, fig. 11) and the second (protruded flange 5423, fig. 11 and 12) is received in a second opening (pivotal groove 5433, fig. 11) of the swivel member (at least elements 543 and 544, fig. 11), wherein the first (protruded flange 5423, fig. 11 and 12) and the second (protruded flange 5423, fig. 11 and 12) are arranged along the first swivel axis (see annotated fig. 11 in rejection of claim 1).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 16, Lee as modified discloses
The spin mop system of claim 14, wherein the splashguard (Lin dewatering bucket 21, fig. 3) of the cover (Lin damper cover 24, fig. 3) is symmetrical with respect to a plane that extends through the axle axis and a centerline of the bucket (Lin main bucket 1, fig. 2) that extends in a direction from a center of the first side to a center of the second side.
	What Lee as modified fails to disclose is the splashguard being “asymmetrical” with respect to a plane that extends through the axle axis and a centerline of the bucket that extends from the first to second side. 
	Chu (US PG Pub No. 20120047675) is another similar wringer mop bucket assembly that has a splashguard, but fails to disclose an asymmetrical arrangement with respect to a lengthwise, centered plane (see fig. 5). 

    PNG
    media_image18.png
    501
    611
    media_image18.png
    Greyscale

	Tsai (US Patent No. 8327502) also discloses a wringer mop bucket assembly lacking the asymmetrical arrangement (see fig. 2). 

    PNG
    media_image19.png
    491
    627
    media_image19.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang (US PG Pub No. 20100180460) teaches a mop dehydrating apparatus including a water tub, a dehydrating basket horizontally rotatably mounted in the internal chamber of the water tub and provided with a fixing device in the internal chamber thereof for fixing a mop, a motor drive mounted in the internal chamber of the water tub, a transmission mechanism coupled between the motor drive and the dehydrating basket and controllable by a foot pedal switch to rotate the dehydrating basket and to further expel water out of the mophead of the mop subject to the effect of centrifugal force.
	Chen (US Patent No. 8336160) teaches a dual rotating dewater bucket and a mop. The dewater bucket includes a freely-rotating dewater basket and a spindle member for receiving a cotton strip disc of the mop. With a passive dual rotating mechanism together with an active rotating mop, a cotton strip disc is placed in the spindle member and rotated, so that the cotton strips of the mop are stirred and spun towards the wavy bucket wall to remove dirt effectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733